Citation Nr: 1341536	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to service-connection for a heart disability.

3.  Entitlement to service-connection for a sleep disorder.

4.  Entitlement to an increased rating for allergies.

5.  Entitlement to service connection for a bilateral foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to August 2004.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

During the appeal period, the RO granted service-connection for allergic rhinitis with a noncompensable rating.  The Veteran has made clear his desire to proceed with his appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issues of a sleep disorder, allergies, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diastolic blood pressure reading over 90 or systolic blood pressure reading over 150.  

2.  The Veteran does not have a current heart disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for service-connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A January 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the April 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The record does not contain evidence nor has the Veteran has not indicated he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran identified seeking private treatment during his February 2010 hypertension VA examination; however, he has not identified the source of treatment or executed a 21-4142 Authorization and Consent to Release Information, for any health care provider pertinent to his claim. The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  

The Veteran has been afforded VA examinations for hypertension and a heart condition conducted in February 2010.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered Veteran's description and history of his symptoms, conducted a thorough examination and provided a detailed report of the Veteran's condition.  The Board notes the VA examiner did not review the claim file for the hypertension or heart condition examinations.  However, due to a lack of a current diagnosis for both conditions and the Veteran's competent description of his past history to the examiner, the Board finds the examination reports contain sufficient bases and findings for the Board to render a decision in this appeal.  

Increased Rating Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has evaluated the Veteran's service-connected hypertension as noncompensable under 38 C.F.R. § 4.101, Diagnostic Code 7101.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran essentially asserts he is entitled to a compensable rating because he had a history of diastolic ratings above 100 during service.  See October 2013 Appellant's Brief.  However, as discussed above, entitlement to an increased rating is based on the present level of disability.  
Service treatment records (STRs) indicate the Veteran was on medication called Zestril to control high blood pressure and support the Veteran's lay statements of hypertension problems in-service.  Multiple blood pressure readings were taken during service which resulted in normal, pre-hypertension and high blood pressure readings.  A record from December 2002 noted the Veteran's blood pressure was trending 140's systolic and after two months of medication blood pressure was below 140 regularly.  A treatment record from October 2003 reported the Veteran's high blood pressure was well controlled.  

In February 2010, the Veteran was afforded a VA examination regarding his hypertension.  He reported a history of borderline hypertension and taking a low dose of medication for treatment while in the military.  At the time of examination, the Veteran was no longer being treated for hypertension with medication and had stopped smoking.  The VA examiner indicated the course of the hypertension since onset was stable.  The Veteran's blood pressure was taken three times: 140/90, 150/90 and 140/85.  The Veteran was diagnosed with hypertension with no hypertensive heart disease present.  There were no effects on the Veteran's usual occupation or daily activities.  

After review of the evidence, the Board finds that the Veteran's hypertension does not more nearly approximate the criteria for a compensable evaluation at any time during the claims period.  In the Veteran's October 2013 appellant brief, he does not assert a current hypertension condition, only a history thereof.  The Veteran does not take any medication to control hypertension.  There is no showing of diastolic pressure predominantly 100 or more.  The Veteran's systolic pressure has not more nearly approximated predominantly 160 or more.  Thus, the preponderance of the evidence is against a finding of a compensable rating for the Veteran's service-connected hypertension.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The criteria allows for a compensable rating based on a worsening of diastolic or systolic pressures.  During the February 2010 VA examination the Veteran reported no history of hospitalizations or surgery.  Regarding employability, the 2010 VA examiner noted there were no effects on the Veteran's fill time occupation or usual daily activities.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hypertension adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Service Connection for a heart disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

VA adjudicators are directed to assess both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally not capable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Veteran asserts entitlement to service-connection based on having an abnormal electrocardiogram (EKG) during active duty and asserts a heart condition has continued since.   See October 2013 Appellant's Brief.  

The Board finds that the evidence of record does show the presence of the claimed disability.  The first and most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the claimed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The STRs indicate heart symptoms and support the Veterans' lay contentions of an abnormal electrocardiogram in-service.  An August 2003 cardiologist noted the Veteran had an abnormal electrocardiogram.  Despite this finding, a nuclear perfusion study was subsequently performed and found a normal cardiac perfusion scan without evidence of ischemia or infarction and a gated wall motion found a normal heart function with no wall motion abnormalities.  An echocardiogram impression was a normal left ventricular size and function with mild aortic root enlargement.  The nuclear stress test was negative for angina or electrocardiogram changes of ischemia and had an abnormal blood pressure response to exercise.  An August 2003 retention examination indicated the Veteran's heart was normal but noted a non-specific abnormal electrocardiogram.  In a May 2004 report of medical assessment, the Veteran reported various health problems including feet arches, knees and hypertension but did not indicate a heart condition or problem.  

While the Veteran had an abnormal EKG during service, there is simply no medical evidence of record, at any time since the contemporaneous time to when the Veteran filed his claim in 2008, to indicate a diagnosis for a heart disorder.  VA treatment records from 2008 to 2010 are absent complaints or treatment of any heart condition.  The most recent February 2010 VA examination found that a heart disability was not present.  

During the February 2010 VA examination the Veteran reported the onset of a heart condition in 2004 which entailed intermittent palpations and being referred for a nuclear test which had normal results.  There was no current treatment for the condition and the course since onset was stable.  There was no evidence of congestive heart failure, pulmonary hypertension or coronary heart disease.  Heart rhythm was regular and heart size was normal.  The electrocardiogram, holter and echocardiogram testing resulted in a normal sinus rhythm, a ventricular rate of 82, no wave changes and no arrhythmia.  The diagnosis was a normal heart examination with no effects on usual occupation or daily activities.  

The Board has considered the Veteran's lay assertions that a heart condition still exists today or has existed at any time during the appeal.  Although the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, a heart condition requires a complex medical diagnosis which must be provided by a medical professional.

Based on the above evidence, the Board finds that entitlement to service connection for a heart condition is not warranted.  The weight of the evidence does not show that the Veteran has had a heart condition at any point since the time contemporary to 2008, when he filed his claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, no diagnosis of any heart condition is shown.  Therefore, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 ORDER

Entitlement to a compensable rating for hypertension is denied. 

Entitlement to service connection for a heart disability is denied.  


REMAND

The Veteran essentially contends a sleep disorder had its onset in-service and has continued since.
Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the VA examination was inadequate because the examiner failed to provide an appropriate opinion regarding whether the Veteran's diagnosed insomnia was related to service.  Further, the claims file was not reviewed in connection with the examination.  As such, the Board finds an additional examination is necessary.  

The Veteran disagreed with the denial of service-connection for a bilateral foot condition and asserts entitlement to an increased rating for his service-connected allergies.  Inasmuch as he has effectively filed a Notice of Disagreement with regards to the issues, to date, the Veteran has not been issued a Statement of the Case (SOC) for the issues from the Originating Agency.  Under these circumstances, the Board has no discretion and must remand these matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a statement of the case addressing the Veteran's claims for an increased rating for allergies and service connection for a bilateral foot condition.   If, and only if, the Veteran perfects an appeal, shall the RO/AMC return these issues to the Board for appellate consideration.

2.  The RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sleep disorder to include insomnia.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for each opinion.

For the Veteran's claimed sleep disorder, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep disorder that was (1) caused by or (2) etiologically related by active duty service.

A detailed rationale for any opinion provide should be included in the examination report.  
  
3.  Then, the RO should readjudicate the issue of entitlement to service connection for a sleep disorder.  If service connection for a sleep disorder remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


